UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

-against-

LOUIS DAVILA, 15 Crim. 487-23 (GBD)
Defendant. :

GEORGE B. DANIELS, United States District Judge:

Pursuant to 28 U.S.C. § 1915(a)(3), this Court certifies that Defendant’s appeal from the
Memorandum Decision & Order denying Defendant’s motion for compassionate release, (ECF
No. 622), is not taken in good faith, and therefore in forma pauperis status is DENIED. See
Coppedge v. U.S, 369 U.S. 438, 444-45 (1962).

The Clerk of Court is directed to terminate the motion at ECF No. 624.

Dated: May 4, 2021
New York, New York

SO ORDERED.

GPR B. DANIELS
ited States District Judge

 

 

 
